CUTRER, Judge.
Defendants, Missouri Pacific Railroad Company and the Department of Highways of the State of Louisiana appeal from a judgment awarding Keith Guidry $12,500.00 as damages for the loss of four teeth and for pain and suffering.
This case was consolidated for trial and appeal with Hebert v. Missouri Pacific Railroad Company, 366 So.2d 608. For reasons assigned therein the court judgment is affirmed as to liability of the defendants.
Defendants contend the award should be reduced to $5,000.00.
Dr. Louis Weinstein’s report reflects that when he saw Keith immediately after the accident he found Keith had incurred multiple bruises, contusions, lacerations of the mouth, and had four front teeth missing. He sutured Keith’s upper right lip with eight sutures.
The dentist, Dr. Joseph Lalonde, first saw Keith on December 12, 1974, six days after the accident. He found the four upper front teeth missing and the bone fragmented at the point where these teeth had been knocked out. Keith’s mouth was still inflamed. This dentist was able to take an impression and fit Keith with a partial denture on February 24, 1975. The dentist stated it takes approximately three months for this type of bone damage to completely heal.
We conclude that the award of $12,500.00 is neither excessive nor inadequate. Rutledge v. Sentry Insurance Company, 280 So.2d 619 (La.App. 3rd Cir. 1973).
For thése reasons, the judgment of the trial court is affirmed at appellants’ costs.
AFFIRMED.